          Case 1:19-cv-10744-JGK Document 20 Filed 07/08/20 Page 1 of 2




                                                                                           July 7, 2020
VIA ECF
The Honorable John G. Koeltl
United States District Court Judge                               Application granted.
United States District Court Southern District of New York       SO ORDERED.
Daniel Patrick Moynihan                                                                    /s/ John G. Koeltl
United States Courthouse                                         New York, NY                  John G. Koeltl
                                                                 July 8, 2020                       U.S.D.J.
500 Pearl Street
New York, NY 10007

                               Re:    Sosa v. Patagonia, Inc.,
                                      Case No.: 1:19-cv-10744-JGK

Dear Judge Koeltl,

       The undersigned represents Yony Sosa, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above-referenced action against Patagonia, Inc.,
(“Defendant”). The undersigned respectfully requests a stay in this action pending resolution of
the Consolidated Appeal captioned: Mendez v. AnnTaylor, Inc., No. 20-1550 (the “Consolidated
Appeal”), currently pending before the Second Circuit. The Defendant joins in this stay request
and the Court should stay this matter pending the outcome of the Consolidated Appeal to
preserve judicial resources.
       A stay has the potential to substantially conserve the resources of both the parties and the
Court. Similar stays were granted by courts in this District on the same grounds. See Calcano v.
lululemon USA Inc., No. 1:19-cv-10430 (S.D.N.Y. Mar. 2, 2020); Delacruz v. Five Below, Inc.,
No. 1:19-cv-10294 (S.D.N.Y. Feb. 28, 2020); Delacruz v. Jamba Juice Co., No. 1:19-cv-10321
(S.D.N.Y. Feb. 27, 2020); Calcano v. Domino’s Pizza, Inc., No. 1:19-cv-09823 (S.D.N.Y. Feb.
24, 2020) Tucker v. Whole Foods Market Group, Inc., Case No.: 19-cv-09842-RA. (S.D.N.Y.
Jul. 1, 2020). The only deadlines impacted by the proposed stay are the deadlines the Court
established on March 10, 2020 when it granted Defendant’s Motion to stay this matter until July
14, 2020. (Dkt. 18).
         Case 1:19-cv-10744-JGK Document 20
                                         19 Filed 07/08/20
                                                  07/07/20 Page 2 of 2




       We thank the Court for its time and attention in this matter.
                                                                           Respectfully submitted,
cc: all counsel of record VIA ECF
                                                                       /s/ Jeffrey M. Gottlieb, Esq.
                                                                           Jeffrey M. Gottlieb, Esq.

                                                                            Attorney for Plaintiffs
